DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed January 13, 2022. Claims 1-3,  6-15 and 18-24 are pending.  

Allowance
Claims 1-3,  6-15 and 18-24 now renumbered 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance:  the closest prior art of record is Pan et al (Depth Map Completion by Jointly Exploiting Blurry Color Images and Sparse Depth Maps). Pan  teaches an image processing method (predicting a complete and high-resolution depth map – see abstract), comprising: obtaining an infrared image (note that D(x) includes noisy depth measurements from sensors such as Kinect and LiDAR – see section 3.3.1) and a color image (input blurry color – see Fig. 1) for the same object in a predetermined scenario, and a first depth map corresponding to the color image (input sparse depth map – see Fig. 1); obtaining a first optical flow between the color image and the infrared image (optical flow between frame from frame m to frame n – see section 3.1, [p][001]); and performing first optimization processing on the first depth map by using the first optical flow to obtain an optimized second depth map corresponding to the color image (see section 3.6 – where energy minimization creates a completed depth map); however, Pan does not expressly disclose wherein obtaining the first optical flow between the color image and the infrared image comprises: inputting the color image and the infrared image to an optical flow estimation model, and obtaining a second optical flow between the color image and the infrared image by using the optical flow estimation model; and performing second optimization processing on the second optical flow based on the first depth map to obtain the first optical flow.
	The present method improves over the prior art by performing optimization processing on the first depth map according to the obtained first optical flow, to obtain a depth map having a higher registration degree with the color image, i.e., the second depth map. The second depth map corresponding to the first depth map may be obtained according to the deviation of each pixel point corresponding to the first optical flow. The obtained optimized second depth map is be more accurately registered with the color image, that is, the depth information corresponding to each pixel of the color image is obtained more accurately, so that processing such as blurring, large aperture, and small aperture are accurately performed on the color image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        March 4, 2022